Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 1 of 20 PageID #: 4166




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA                      )
                                                )
           Plaintiff,                           )
                                                )
           v.                                   ) Cause No. 1:17-cr-0222-JMS-TAB-11
                                                )
  JAMES BEASLEY, et. al.                        )
                                                )
           Defendants.                          )

         DEFENDANT JAMES BEASLEY’S BRIEF IN SUPPORT OF HIS RENEWED
         MOTION FOR JUDGMENT OF ACQUITTAL UNDER FED. R. CRIM. P. 29(c)

           Comes now Defendant, JAMES BEASLEY (“Beasley”), by counsel, and in support of

  his renewed Motion for Judgment of Acquittal under Fed. R. Crim. P. 29(c) (the “Motion”)

  respectfully states and avers as follows:

                                  I. Brief Procedural Background.

           By way of Superseding Indictment dated September 12, 2018 (the “Indictment”), Beasley

  faced three (3) criminal charges in this Case: Count 1, Conspiracy to Distribute

  Methamphetamine under 21 U.S.C. §846 and Counts 16 and 17, Possession of

  Methamphetamine with Intent to Distribute under 21 U.S.C. §841(a)(1) (collectively the

  “Charges”). See generally Dkt 280. The conspiracy charged in Count 1, according to the

  Government’s best evidence, is alleged to have occurred between the period August 27, 2016

  through November 17, 2017 (the “Conspiracy”). Id. The Government’s allegations as to

  Beasley’s involvement in the alleged conspiracy encompass, literally, an eight (8) day period,

  September 3, 20171 - September 11, 2017. See, generally, Trial Testimony of David Carrol



  1
      According to trial testimony and the Government’s evidence, Beasley first purchased
                                                   1
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 2 of 20 PageID #: 4167




  (“Carroll Tr. Test.”), July 31, 2017 and August 1, 2017; Govt. Ex. ___. On or about September

  3, 2017, the Government alleges that David Carroll, a charged and now cooperating member of

  the Conspiracy (“Carroll”), first sold two (2) ounces of Methamphetamine to Beasley for cash.

  Carroll Tr. Test., July 31, 2017 and August 1, 2017. Beasley’s involvement, according to the

  evidence introduced by the Government in a light most favorable to the Government, ended on

  September 11, 2017 after Carroll had allegedly sold three (3) ounces of Methamphetamine to

  Beasley shortly before a vehicle in which Beasley was a passenger was interdicted.2

         Trial of these matters was held July 29, 2019 – August 15, 2019. See generally Dkts 834

  – 838, 842, 844-846, 848, 859-862.

         The Government closed its case on August 13, 2019. Dkt. 859. After the Government

  closed its case, Beasley moved for Judgment of Acquittal under Fed. R. Crim. P. 29(a) both

  orally and in writing; argument was heard but Beasley’s motion was denied. Dkts. 855-856, 859.

         The Jury returned a verdict of guilty as to Beasley on Counts 1, 16, and 17 on August 19,

  2019. See Dkt. 864 at pp. 21-24.

                      II. Trial Facts as to Beasley and Counts 1, and 16-17.

         Examining the evidence introduced by Government at trial in a light most favorable to

  the Government (as is required in any Rule 29(c) analysis (see below)), Beasley’s first contact

  with Carroll, the only “member” of the nearly twenty (20) plus individuals involved in the

  charged conspiracy, occurred on or about August 27, 2017 when Beasley’s text message and

  phone call to Carroll regarding the purchase of marijuana were intercepted by Government

  pursuant to a wire tap obtained on Carroll’s phone (Phone IV for the purposes of the evidence


  methamphetamine from David Carroll on September 3, 2017 following an initial phone call
  (regarding the purchase of meth) from Beasley to Carroll on September 1, 2017.
  2
    The same traffic stop that Beasley contested, pre and at trial by way of renewal of Beasley’s
  Motion in Limine (Dkt 762) and corresponding objections.
                                                  2
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 3 of 20 PageID #: 4168




  introduced by the Government at trial). Carroll Tr. Test., August 1, 2017. The substance of

  Beasley’s August 27, 2017 “conversations” with Carroll was clearly the purchase of an unknown

  quantity of marijuana; Carroll acknowledged this during his August 1, 2019 testimony on cross

  examination. Carroll Tr. Test., August 1, 2017.

         Working backwards, chronologically, through the facts as introduced by the Government

  at trial as to Beasley only, on September 11, 2017, Marion County Sheriff’s Deputy Sgt James

  Barker (“Barker”), assisted by Indianapolis Metropolitan Police Department (“IMPD”) officers

  Michael O'Day (“O’Day”) and a third officer, assisted with an interdiction traffic stop of a

  yellow Chevy with Indiana License plate number TIO921 (the “Vehicle”). See Barker Trial

  Testimony (“Barker Tr. Test.”), August 1, 2017.3 The Vehicle, even more specifically described

  by West as a yellow Chevy Cavalier with flames, was stopped by Barker, who determined the

  driver to be Susan Koch (“Koch”). Id. Barker (and West) testified that though West was

  conducting surveillance on Carroll and believed Beasley to have just exited Carroll’s apartment

  following a drug transaction, thus triggering the interdiction stop, the stop of the Vehicle was

  further “justified” because the Vehicle crossed the double yellow line while traveling south

  bound on North Sherman, Indianapolis (Marion County), Indiana and the Vehicle was observed




  3
    There was conflicting testimony regarding the interdiction stop; specifically, IMPD officer
  Malachi West (“West”), who was conducting surveillance of Carroll’s apartment at 3433 Central
  Avenue, Constitution Gardens Apartments, testified that Barker assisted O’Day. See West Trial
  Testimony, August 1, 2019. In fact. West even testified that he never lost site of the Cavalier
  after it left Carroll’s apartment and that he observed O’Day stop the Vehicle. Id. However,
  Barker testified that he made the interdiction stop on the vehicle in which Beasley was a
  passenger and was assisted by IMPD Officers O’Day and a third IMPD officer that arrived at the
  stop even prior to O’Day’s arrival. Barker Tr. Test., August 1, 2019. Anecdotally, an FBI report
  regarding the Beasley traffic stop was referenced and filed in support of Beasley’s Motion in
  Limine (Dkt ) also stated that O’Day made the stop and was assisted by Barker. See Dkt 762
  and attachments.
                                                   3
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 4 of 20 PageID #: 4169




  by officers traveling 50 mph in a 35-mph zone on south bound left of center at the 3200 block of

  Central. Id.

         After stopping the Vehicle, Barker approached the driver’s side of the Vehicle and made

  contact with Koch; while speaking with Koch, Barker allegedly smelled the odor of raw

  marijuana coming from the interior of the vehicle. Barker Tr. Test., August 1, 2019. Barker

  then had Koch and Beasley, the front seat passenger, exit the Vehicle. Reluctantly, on cross

  examination, Barker likewise testified that the third assisting IMPD officer effected a pat down

  search of Beasley but did not locate any contraband on Beasley’s person. Id.

         After Koch and Beasley had been removed from the Vehicle, Beasley had been patted

  down (with no contraband discovered), O'Day then arrived on the scene, spoke with Koch, and

  told Koch he had probable cause to search the Vehicle because Barker (and, apparently, O’Day)

  smelled raw marijuana coming from the inside of the Vehicle.4 Id. Barker testified that O’Day

  advised Koch (and Beasley) of their Pirtle and Miranda warnings; Barker testified that Koch

  then consented to the search of the Vehicle. Id.

         According to Barker, Koch told O’Day there was marijuana in her purse and marijuana

  was recovered from her purse from a plastic baggie in a red container in Koch's purse. Id.

  O'Day and Barker then searched the Vehicle and, pursuant to that search, O’Day located a set of

  digital scales, with a white crystal substance on it, under the front passenger seat of the Vehicle.

  Id. Barker stated that Beasley admitted the scales belonged to him and Beasley was then placed

  in handcuffs because Barker (and, apparently, O’Day) believed the white substance located on

  the scales was methamphetamine. Id.



  4
    O’Day was not called as a witness in the Government’s case; likewise, the third officer
  involved in Bealey’s interdiction stop that conducted the initial pat down of Beasley also did not
  testify for the Government. See generally, August 1, 2019 trial testimony.
                                                     4
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 5 of 20 PageID #: 4170




         Following a second pat down of Beasley, according to Barker’s trial testimony, O’Day

  allegedly located (a) a grey plastic bag containing an unknown greyish substance (suspected

  heroin) from Beasley’s sweatshirt, (b) a clear plastic baggie containing vegetation (suspected

  marijuana) from Beasley’s waistband, (c) a clear plastic baggie with three (3) separate clear

  baggies containing a white crystal substance (suspected methamphetamine) also from Beasley’s

  waistband. Id. It was determined that the Methamphetamine located on Beasley was just over

  eighty-three grams (less than three (3) ounces). Id. Barker attempted (and, ultimately, did) make

  in court identification of Beasley but only after Barker had first identified co-defendant Richard

  Grundy, III’s counsel, Kenneth Riggins, as Beasley. Barker Tr. Test., August 1, 2019.

         Koch was ultimately released on a summons for possession of marijuana; no traffic

  citations were issued to Koch, however, for the alleged traffic violations to which West and

  Barker testified Koch committed. Barker Tr. Test., August 1, 2019.

         After the traffic stop was completed, Koch allegedly consented to the search of her

  residence at 4801 London Drive, Indianapolis, Indiana (the “Property”). Trial Testimony of

  IMPD detectives Mark Kunst (“Kunst”) and Edward Bruce (“Bruce”), August 1, 2019. Kunst

  further testified, over Beasley’s objection, that Koch informed Kunst that Beasley had spent the

  previous night (i.e., September 10, 2017) at the Property. Kunst Tr. Test., August 1, 2017.

  Thereafter, Bruce located three (3) ounces of methamphetamine in three (3) baggies inside a

  black, men’s shoebox, inside a Hangtime store bag. Bruce Tr. Test., August 1, 2019.

         According to the August 1, 2019 trial testimony of IMPD/FBI officer Patrick Bragg

  (“Bragg”), on September 5, 2017, while conducting surveillance on Carroll and Carroll’s Orange

  Dodge truck, Carroll’s truck was observed at Hangtime, a retail store located at East 38th Street

  in Indianapolis, Indiana, next to a yellow Cavalier. Bragg Tr. Test., August 1, 2019. Bragg



                                                   5
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 6 of 20 PageID #: 4171




  observed a black male exit the Cavalier and get into Carroll’s truck and, as Bragg was circling

  the block, the black male who had exited the Cavalier had gotten back in the Cavalier and both

  vehicles (Carroll’s and the Cavalier), left the location. Id. Bragg testified on cross that he did

  not observe either Carroll or the black male from the Cavalier enter Hangtime. Id.

         Carroll testified that he sold methamphetamine to Beasley on three (3) occasions: (a)

  September 3, 2017 (2 ounces), (b) September 10, 2017 (7 ounces), and (c) September 11, 2017

  (3 ounces); Carroll testified that Beasley always paid cash on the barrel for the

  methamphetamine Beasley purchased and that Beasley owed Carroll no money. Carroll Tr.

  Test., July 31, 2017 – August 1, 2017. Carroll further testified that (a) he never sold heroin to

  Beasley and (b) that he sold marijuana to Beasley, including on August 27, 2017. Id.

         It cannot be overlooked that, Carroll is an inherently biased witness for the Government

  because after Carroll had the opportunity to review discovery and confer with counsel, Carroll

  entered into a plea agreement with the Government by which Carroll was to testify on behalf of

  the Government, against Beasley (and others) and in return receive a vastly reduced sentence

  from the potential of life to, potentially, fewer than eight (8) total years. Carroll Tr. Testimony,

  July 31, 2017 and August 1, 2017.

                                            III. Argument.

  A.     Rule 29(c) Motion – Standard.

         Rule 29(c) states:

          “… (c) After Jury Verdict or Discharge.
                 (1) Time for a Motion. A defendant may move for a judgment of acquittal,
         or renew such a motion, within 14 days after a guilty verdict or after the court
         discharges the jury, whichever is later.
                 (2) Ruling on the Motion. If the jury has returned a guilty verdict, the court
         may set aside the verdict and enter an acquittal. If the jury has failed to return a
         verdict, the court may enter a judgment of acquittal.



                                                    6
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 7 of 20 PageID #: 4172




                (3) No Prior Motion Required. A defendant is not required to move for a
         judgment of acquittal before the court submits the case to the jury as a
         prerequisite for making such a motion after jury discharge.”

         An accused in a criminal case who has been found guilty by a jury may move for a

  judgment of acquittal under Fed. R. Crim. P. 29(c). See Fed R. Crim. P. 29(c); United States v.

  Helton, WL2680468 (N.D. Ill. 2011). Where, as here, if the accused is challenging the

  sufficiency of the evidence presented at trial, the court must “consider the evidence in the light

  most favorable to the prosecution, drawing all reasonable inferences in the government's favor,”

  and a “[r]eversal is appropriate only when, after viewing the evidence in such a manner, no

  rational jury ‘could have found the defendant to have committed the essential elements of the

  crime.’” Helton, WL2680468 (N.D. Ill. 2011) citing United States v. Macari, 453 F.3d 926, 936

  (7th Cir.2006) (quoting United States v. Masten, 170 F.3d 790, 794 (7th Cir.1999)); see

  also United States v. Moses, 513 F.3d 727, 733 (7th Cir.2008) (stating that “[a] district court

  should grant a motion for a judgment of acquittal only when there is insufficient evidence to

  sustain a conviction”); United States v. Pree, 408 F.3d 855, 865 (7th Cir.2005) (stating that a

  motion for acquittal should be granted “only if, viewing the evidence in the light most favorable

  to the Government, no rational trier of fact could have found the essential elements of the offense

  beyond a reasonable doubt”).

         Moreover, a Rule 29 motion calls on the court to distinguish between reasonable

  inferences and speculation. United States v. Jones, 713 F.3d 336, 340 (7th Cir. 2013). The

  government may not prove its case, as we have said, with “conjecture camouflaged as

  evidence.” Jones, 713 F3d at 340 quoting Piaskowski v. Bett, 256 F.3d 687, 693 (7th Circ. 2001).

  Each step in the inferential chain must be supported by evidence that allows the jury to “draw

  reasonable inferences from basic facts to ultimate facts.” Jones, 713 F.3d at 340 citing Coleman



                                                   7
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 8 of 20 PageID #: 4173




  v. Johnson, 566 U.S. ––––, ––––, 132 S.Ct. 2060, 2064, 182 L.Ed.2d 978 (2012). “Although a

  jury may infer facts from other facts that are established by inference, each link in the chain of

  inferences must be sufficiently strong to avoid a lapse into speculation.” Piaskowski, 256 F.3d at

  693.

         This Court must view the evidence in the light most favorable to the Government. United

  States. v. Weed, 689 F2d 752, 756 (7th Cir. 1982) citing Glasser v. United States, 315 U.S. 60, 62

  S.Ct. 457, 86 L.Ed. 680 (1942); United States v. Velasco, 471 F.2d 112, 115 (7th Cir. 1972). The

  test that this Court must use is whether at the time of the motion there was relevant evidence

  from which the jury could reasonably find (the defendant) guilty beyond a reasonable doubt.

  United States. v. Weed, 689 F2d at 756 quoting United States v. Blasco, 581 F.2d 681, 684 (7th

  Cir.), cert. denied, 439 U.S. 966, 99 S.Ct. 456, 58 L.Ed.2d 425 (1978). This standard to be

  applied to the evidence in a motion for judgment of acquittal was repeated in United States v.

  Beck, 615 F.2d 441, 448 (7th Cir. 1980).

         The Beck court also referred to the test developed by the Fifth Circuit as outlined

  in United States v. Fearn, 589 F.2d 1316, 1321 (7th Cir. 1978): “In the Fifth Circuit a slightly

  more precise, but equivalent, test has been developed. There the test of the sufficiency of proof

  on a motion for judgment of acquittal or review of the denial of such a motion, is whether the

  jury might reasonably conclude that the evidence is inconsistent with the hypothesis of the

  defendant's innocence.” United States. v. Weed, 689 F2d at 756 quoting United States v. Fearn,

  589 F.2d at 1321; United States v. Lonsdale, 577 F.2d 923, 925 (5th Cir. 1978). A, perhaps

  more simple, restatement of the same rule is that the motion for judgment of acquittal must be

  granted when the evidence, viewed in the light most favorable to the Government, is so scant that

  the jury could only speculate as to the defendant’s guilt, and is such that a reasonably-minded



                                                   8
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 9 of 20 PageID #: 4174




  jury must have a reasonable doubt as to the defendant’s guilt. . United States. v. Weed, 689 F2d

  at 757 citing United States v. Herberman, 583 F.2d 222 (5th Cir. 1978); United States v.

  Stephenson, 474 F.2d 1353, 1355 (5th Cir. 1973).

         Perhaps even more succinctly, the standard for evaluating a Rule 29 motion for judgment

  of acquittal is the same as the due process standard used in evaluating whether the evidence is

  sufficient to sustain the verdict: whether viewing all the evidence in the light most favorable to

  the government, any rational juror could find the defendant guilty beyond a reasonable doubt.

  Jackson v. Virginia, 443 U.S. 307, 319 (1979). “Although Jackson requires the reviewing court

  initially to construe all evidence in favor of the government, the evidence so construed may still

  be so supportive of innocence that no rational juror could conclude that the government proved

  its case beyond a reasonable doubt.” United States v. Nevils, 598 F.3d 1158, 1167 (9th Cir.

  2010) (en banc). “[E]vidence is insufficient to support a verdict where mere speculation, rather

  than reasonable inference, supports the government’s case.” Id. A judgment of acquittal is also

  required where the conduct alleged in the indictment is not made criminal by the statute. United

  States v. Ermoian, No. 1110124, 2013 U.S. App. Lexis 17949 (9th Cir. Aug. 28, 2013).

         In this Case, reviewing all the non-objected to evidence and inferences therefrom, in a

  light of either standard set forth above, there is insufficient evidence for the jury to find Beasley

  guilty beyond a reasonable doubt; or, more directly, no rational juror in this Case could find

  Beasley guilty beyond a reasonable doubt of the allegations charged in Counts 1 and 17 of the

  Indictment and judgment of acquittal as to Beasley on those counts must be entered.




                                                    9
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 10 of 20 PageID #: 4175




   B.     Judgment of Acquittal as to Beasley on Count 1 Must be Entered.

          The evidence wholly fails to establish Beasley was anything other than a buyer and,

   allegedly, seller of methamphetamine Beasley purchased from Carroll. The evidence does not

   establish that Beasley was a member of any drug conspiracy much less the drug conspiracy

   charged in Count 1 of the Indictment. Evidence merely establishing a buyer – seller relationship

   as to illegal drug transactions is not sufficient under Seventh Circuit precedent to establish that

   Beasley was a member of the charged conspiracy. United States v. Brown, 865 F.3d 566 (2017);

   U.S. v. Brown, 726 F.3d 993 (2013).

          A conspiracy is “a knowing and intentional agreement between two or more people to

   fulfill a particular criminal objective.” United States v. King, 627 F.3d 641, 651 (7th Cir. 2010)

   (quotations omitted). Applying the Seventh Circuit holdings in United States v. Colon, 549 F.3d

   565 (7th Cir. 2008) and United States v. Johnson, 592 F.3d 749 (7th Cir. 2010), and based on a

   review of the witness’s testimony and exhibits which comprised the only evidence relating to

   Beasley’s purchase of methamphetamine during the conspiracy, this Court must conclude that

   the Motion be granted.

          The Government and the Court both agree that, specifically as to Beasley, the jury in this

   Case should be instructed as to the nature of a buy – sell agreement. Specifically, the jury will

   receive the following Seventh Circuit pattern instruction:

          “A conspiracy requires more than just a buyer-seller relationship between a
          defendant and another person. In addition, a buyer and seller of controlled
          substances do not enter into a conspiracy to distribute controlled substances
          simply because the buyer resells the controlled substance to others, even if the
          seller knows that the buyer intends to resell the controlled substance. To prove a
          conspiracy, the government must prove that a buyer and seller had the joint
          criminal objective of further distributing controlled substances to others.”

   Court’s proposed (and unanimously agreed to) final instruction no. 36.



                                                    10
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 11 of 20 PageID #: 4176




           Even though there is no evidence, at all, that Beasley was anything other than a cash

   buyer and seller of methamphetamine from Carroll, the Seventh Circuit has held that evidence

   sufficient to distinguish a conspiracy from a non-conspiratorial wholesale buyer-seller

   relationship could include evidence of “(i) sales on credit or consignment, (ii) an agreement to

   look for other customers, (iii) a payment of commission on sales, (iv) an indication that one party

   advised the other on the conduct of the other's business, or (v) an agreement to warn of future

   threats to each other’s business stemming from competitors or law enforcement authorities."

   Johnson, 592 F.3d at 755-56 citing United States v. Colon, 549 F.3d 565, at 568-70 (7th Circ.

   2008). None of that such evidence exists, as to Beasley, in this Case. To the contrary, in the

   light most favorable to the Government, the evidence as to Beasley consists of three (3) cash

   transactions, over an eight (8) day period; nothing more.

           The decision in Johnson, incorporating the Court's earlier analysis in Colon, provides

   that:

           “… If the prosecution rests its case only on evidence that a buyer and seller traded
           in large quantities of drugs, used standardized transactions, and had a prolonged
           relationship, then the jury would have to choose between two equally plausible
           inferences. On one hand, the jury could infer that the purchaser and the supplier
           conspired to distribute drugs. On the other hand, the jury could infer that the
           purchaser was just a repeat wholesale customer of the supplier and that the two
           had not entered into an agreement to distribute drugs to others. In this situation,
           the evidence is essentially in equipoise; the plausibility of each inference is about


           the same, so the jury necessarily would have to entertain a reasonable doubt on
           the conspiracy charge. ... Absent some other evidence of a conspiratorial
           agreement to tip the scales, the jury must acquit. Otherwise, the law would make
           any "wholesale customer of a conspiracy ... a co-conspirator per se." Colon, 549
           F.3d at 569.

   Johnson, 592 F.3d at 755 (additional internal citations omitted) (emphasis added).




                                                    11
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 12 of 20 PageID #: 4177




          In Colon, the Court found that “in every case [the] factors [indicative of participation in a

   conspiracy] have to be placed in context before an inference of participation in a conspiracy can

   be drawn." Colon, 549 F.3d at 568 (citations omitted). However, the factors that the Government

   relied upon in Colon to establish participation in a drug conspiracy, rather than a buyer-seller

   relationship, were all found lacking because they would all be equally true of a buyer-seller

   relationship, i.e., (i) the use of code names, (ii) prolonged cooperation, (iii) repeated transactions,

   (iv) purchases in wholesale quantities, (v) a shared understanding that the heroin purchased

   would be re-sold, and (vi) a regular and standardized method of dealing evidencing mutual trust.

   Id. “Not only is a sale by a wholesaler to a retailer consistent with an arms’ length relationship

   rather than being proof of a conspiracy to resell drugs; repeated transactions between a seller and

   a buyer are likewise consistent with such a relationship.” United States vs. Colon, 549 F.3d 565,

   568-69 (7th Cir. 2008). Even circumstantial evidence as to Beasley’s involvement in the charged

   conspiracy is wholly lacking, here.

          It is clear from the Government’s own evidence that Carroll never fronted any narcotics

   to Beasley. See Ex A (Government Ex. 294). The discussion between Carroll and Beasley at

   pages 2-3 of Exhibit A (Government Ex. 294) demonstrates that Beasley was only purchasing

   methamphetamine from Carroll for case on the barrel. See Ex. A at pp. 2-3. In fact, Carroll tells

   Beasley “… you don’t owe me no 700 hundred …” and Beasley acknowledges by telling Carroll

   he doesn’t owe anyone any money. Ex. A, p. 2. Then, Beasley and Carroll go on to negotiate the

   price on two (2) ounces of methamphetamine with Carroll ultimately agreeing to sell both ounces

   for $700. See Ex. A, p. 3.

          To summarize, the evidence received by the Court at the trial in this case, in the light

   most favorable to the Government, at best establishes the following:



                                                     12
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 13 of 20 PageID #: 4178




         (i)     Other than Carroll, Beasley had no association, at all, with any of the other
                 charged conspirators or co-defendants on trial with Beasley now;

         (ii)    Beasley paid only cash, on the barrel, the for a total of twelve (12) ounces of
                 methamphetamine;

         (iii)   No evidence from any of the hours long wire taps that were introduced of Beasley
                 using “drug code” or any other language indicative of his participation in the
                 charged conspiracy;

         (iv)    No evidence of controlled buys of methamphetamine from Beasley or anyone
                 alleged to be selling methamphetamine on Beasley’s behalf;

         (v)     No evidence of telephone communications or transactions, of any kind, between
                 Beasley and co-conspirators other than Carroll;

         (vi)    No evidence of any other communications (i.e. text messages or other), between
                 Beasley and co-conspirators other than Carrol;

         (vii)   No evidence of Beasley warning co-conspirators of the presence of law
                 enforcement, or vice versa, despite the fact that Beasley was arrested on
                 September 11, 2017, more than two (2) months prior to the other co-conspirators’
                 arrest in this Case;

         (viii) No evidence Beasley provided additional customers or leads for potential
                customers to any co-conspirator, or vice versa;

         (ix)    No evidence that Beasley received any measurable benefit from the conspiracy
                 (i.e. – Beasley was never associated with nor were any large sums of cash found
                 on or near Beasley);

         (x)     No evidence that Beasley associated, in any manner, with any of the co-
                 conspirators in this Case (in fact, there was no evidence, at all, that Beasley
                 associated with or fraternized with Carroll in any manner other than to pay for and
                 pick up methamphetamine which was charged at Carroll’s normal, going rates);

         (xi)    No evidence from any of Beasley’s statements over the wiretaps or otherwise that
                 Beasley was intending to purchase methamphetamine from Carroll and, in turn,
                 distribute the same to Beasley’s (or, for that matter, other customers of the
                 charged conspiracy) other than the weight itself that Beasley had purchased;




                                                  13
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 14 of 20 PageID #: 4179




          (xii)   No evidence that Beasley purchased methamphetamine exclusively from Carroll
                  to further the interests of the conspiracy; and

          (xiii) The charged conspiracy and co-conspirators had an obviously vast customer base
                 for methamphetamine and heroin of its own and no (alleged) customers of
                 Beasley were the same as those of the conspiracy.

          Following the holdings of Johnson and Colon, under any analysis, the evidence is clearly

   insufficient to prove Beasley guilty, beyond a reasonable doubt, of the conspiracy to distribute

   methamphetamine charged by the Government in Count 1.

          The Seventh Circuit has acknowledged that "[c]ertain characteristics inherent in any

   ongoing buyer-seller relationship will also generally suggest the existence of a conspiracy."

   Johnson, 592 F.3d at 754. However, "a conviction for conspiracy to distribute drugs cannot be

   sustained solely on circumstantial evidence if the evidence contains no basis for the jury to

   distinguish the alleged conspiracy from the underlying buyer-seller relationship.” Id. at 755

   (citations omitted) (emphasis in original).

          Moreover, the Seventh Circuit Pattern Criminal Jury Instruction 5.10(A) further provides

   that “to establish that a buyer knowingly becomes a member of a conspiracy with a seller” to

   distribute controlled substances, the Government must prove that the buyer and seller had the

   joint criminal objective of distributing heroin to others. (2012 rev. Feb. 2013). There was no

   evidence offered that any other alleged co-conspirator conspired or worked with Beasley, Carroll

   included, to advance any joint business enterprise to re-sell the twevle (12) ounces of

   methamphetamine allegedly sold to Beasley.

          The evidence on which the government relied at trial, as outlined previously, consisted

   only of the quantity/course of dealing and sequencing of the purchase transactions. The evidence

   admitted as to Beasley on Count 1 is clearly insufficient to allow a jury to decide whether a

   conspiracy which involved Beasley existed.

                                                   14
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 15 of 20 PageID #: 4180




          The Government has failed to meet its burden to allow the case to go to the jury on Count

   1 as to Beasley and judgment of acquittal must be entered.

   C.     Judgment of Acquittal as to Beasley on Count 17 Must be Entered.

          Count 17 of the Indictment charges that:

          “On or about September 11, 2017, within the Southern District of Indiana,
          Indianapolis Division, James O. Beasley, a/k/a Jake, did knowingly and
          intentionally possess with intent to distribute 50 grams or more of
          methamphetamine (actual), a Schedule II, Non-Narcotic controlled substance; to-
          wit, Beasley possessed 50 grams or more of actual methamphetamine with intent
          to distribute inside of a residence located at 4801 London Drive in Indianapolis,
          Indiana. All in violation of Title 21, United States Code, Section 841(a)(l).”

   See the Indictment at pp. 12-13.

          There simply is no credible evidence that would require the jury to do anything other than

   speculate that the methamphetamine seized from the 4801 London Drive address was possessed

   by Beasley.   There was no evidence introduced by the Government, at all, that Beasley was

   associated with that address, in any way; specifically, (i) there was no evidence that Beasley

   could have exercised control over the Property even if he intended to (i.e. – no suggestion that

   Beasley had keys to the Property or had even ever been to the Property); (ii) there was no

   testimony or evidence that Beasley was ever observed at the Property or that surveillance was

   done at the Property to attempt to associate Beasley with the Property; (iii) nothing of Beasley’s

   was found at the property (no clothes, no mail, no identification, no bank account information,

   no utility bills, no phone bills, and no police records that suggest Beasley resided at or even had

   ever been at the Property); (iv) no identification (official or otherwise) that Beasley was in any

   way associated with the Property and (v) Koch did not testify to provide the jury with any

   information as to the nature and circumstances of Beasley’s relationship with her (if any existed

   at all) or that Beasley had ever even stayed at the Property.



                                                    15
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 16 of 20 PageID #: 4181




          And, importantly, heroin was found at the Property in addition to the methamphetamine.

   Bruce Tr. Test., August 1, 2019. This is important because if the methamphetamine at the

   Property was the same methamphetamine purchased by Beasley from Carroll, who never sold

   Beasley heroin, then there is further indication that the methamphetamine found at the Property

   was not Beasley’s.

          Because Beasley was not caught in actual possession of the methamphetamine charged in

   Count 17 in this Case, the Government must prove that Beasley nevertheless “constructively”

   possessed the methamphetamine. Constructive possession is a legal fiction in which a person is

   deemed to possess contraband even without immediate physical control of the object. United

   States v. Lawrence, 788 F.3d 234, 240 (7th Cir. 2015) citing United States v. Griffin, 684 F.3d

   691, 695 (7th Cir. 2012). To prove constructive possession, the Government must establish that

   Beasley knowingly had both the power and intention to exercise dominion and control over the

   object, either directly or through others. Lawrence, 788 F.3d at 240 citing Griffin, 684 F.3d at

   695. Not only can possession be actual or constructive it can also be exclusive or joint. U.S. v.

   Gilbert, 391 F.3d 882, 886 (7th Cir.2004). In a light most favorable to the Government, thus,

   Beasley the jury could (but not without speculation) determine that Beasley jointly possessed the

   contraband found at the Property with Koch; however, there is nary a shred of evidence that

   suggests that Beasley and Koch were anything other than acquaintances and, again, there is

   nothing to suggest that Beasley had any association with or had even ever been to the Property.

   So, despite the fact that all forms of possession can be proved by direct or circumstantial

   evidence and the possession charged in this Case under Count 17 could have been joint with




                                                   16
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 17 of 20 PageID #: 4182




   Koch and constructive in nature, no evidence exists, at all, that would allow the jury to do

   anything other than wildly speculate that Beasley possessed the methamphetamine charged in

   Count 17 in this Case. Id. at 886.

          The Seventh Circuit has recently clarified how to determine the substantial connection

   question in cases where the defendant shares a residence with others.5 Lawrence, 788 F.3d at 240

   In such an instance, the Government must demonstrate a substantial connection between the

   defendant and the contraband. Griffin, 684 F.3d at 697. Griffin exhaustively examined the

   Seventh Circuit’s law on constructive possession in jointly occupied properties and boiled it

   down as follows: “[w]hen a defendant jointly occupies a residence, proof of constructive

   possession of contraband in the residence requires the government to demonstrate a ‘substantial

   connection’ between the defendant and the contraband itself, not just the residence.” Griffin, 684

   F.3d at 697. One way to establish such a connection is by demonstrating some conduct that

   links the individual to the illegal items, but that is not the only way. Id. at 696, 698; U.S.

   v. Morris, 576 F.3d 661, 668 (7th Cir.2009).

          Proximity to the item, presence on the property where the item is located, or association

   with a person in actual possession of the item, without more, is not even enough to support a

   finding of constructive possession. Morris, 576 F.3d at 666 citing Windom, 19 F.3d at 1200

   (citing United States v. DiNovo, 523 F.2d 197, 201 (7th Cir.1975)). Instead, the defendant must

   exercise dominion and control over the item. Irby, 558 F.3d at 654; Kelly, 519 F.3d at 361.




   5
     Again, there is no evidence to even suggest that Beasley shared the Property with Koch. But,
   the Government clearly is relying on an inference (really, wholesale speculation) that Beasley
   had some nexus to the Property because he had been arrested with Koch on September 11, 2017.
                                                     17
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 18 of 20 PageID #: 4183




          Finally, the evidence in this Case as to Beasley’s possession of the methamphetamine at

   the Property does not even remotely resemble other Seventh Circuit Cases set forth in the

   Lawrence Case where constructive possession was determined. Lawrence, 788 F.3d at 241-242.

   Specifically, “…[T]ese facts easily fall into line with others in which we have determined that a

   defendant had constructive possession of contraband found in a shared residence. See U.S. v.

   Reed, 744 F.3d 519, 526–27 (7th Cir.) cert. denied, ––– U.S. ––––, 135 S.Ct. 130, 190 L.Ed.2d

   99 (2014) (finding sufficient evidence of possession where drugs were found in the nightstand in

   the master bedroom in a residence shared by several others, where mail with the defendant's

   name was also found in the nightstand, and where the drugs were in close proximity to other

   personal effects like shoes and appointment cards belonging to the defendant); U.S. v. Jones, 763

   F.3d 777, 799–800 (7th Cir.), vacated, in part, on other grounds, 774 F.3d 1104 (7th Cir.2014)

   cert. denied, No. 14–9190, ––– U.S. ––––, 135 S.Ct. 2068, 191 L.Ed.2d 969, 2015 WL 1539028

   (2015) (finding sufficient evidence to support a jury finding of constructive possession where the

   defendant's cell phone and car were located at a residence the day of and five days before a raid

   that uncovered crack cocaine in common areas of the house); U.S. v. Alanis, 265 F.3d 576, 592

   (7th Cir.2001) (finding sufficient evidence for a jury determination of constructive possession of

   a gun in a shared bedroom where the police found the gun in a nightstand next to the defendant's

   bed, with his eyeglasses, clothing, and wallet nearby); U.S. v. Richardson, 208 F.3d 626, 628,

   632 (7th Cir.2000) (finding sufficient evidence for jury determination of constructive possession

   of a gun where the gun was on a bed along with envelopes addressed to the defendant and

   prescription medications with his name and the same address on the labels); U.S. v. Kitchen, 57




                                                   18
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 19 of 20 PageID #: 4184




   F.3d 516, 519–21 (7th Cir.1995) (finding sufficient evidence for a jury determination of

   constructive possession in a shared residence where the police found papers and invoices with

   the defendant's name next to the gun, along with a gold bracelet with his nickname and clothing

   in his size). …”

          As evidenced by the conversation encapsulated in Government’s Exhibit 306, a plausible

   theory can be developed that Beasley sold the methamphetamine he was alleged to have

   purchased from Carroll to Koch who, in turn, made arrangements to sell the same to a contact of

   hers. See Ex. B at 4-6769. Under this scenario, and, as argued hereinabove, because there is no

   nexus between the methamphetamine located at London Drive and Beasley, there simply is no

   evidence that Beasley possessed the methamphetamine charged in Count 17.

          Because there is no evidence here that Beasley constructively possessed the

   methamphetamine charged in Count 17 and, as such, a verdict of acquittal as to Count 17 must

   be entered on behalf of Beasley.

                                           IV. Conclusion.

          The Motion for Judgment of Acquittal under Fed. R. Crim. P. 29(c) as to James Beasley

   on Counts 1 and 17 of the Superseding Indictment should be GRANTED and for all other just

   and proper relief in the premises.

   Dated: Indianapolis, Indiana                 SOVICH MINCH, LLP
          August 29, 2019
                                                /s/ Theodore John Minch
                                                ___________________________________
                                                Theodore J. Minch, Attorney No. 18798-49
                                                445 North Pennsylvania, Suite 405
                                                Indianapolis, Indiana 46204
                                                Tel: (317) 939-1050
                                                Email: timinch@sovichminch.com

                                                Counsel for James Beasley, Defendant



                                                  19
Case 1:17-cr-00222-JMS-TAB Document 883 Filed 08/29/19 Page 20 of 20 PageID #: 4185




                                   CERTIFICATE OF SERVICE

           This is to certify that a copy of the foregoing was forwarded this day to the following
   party representatives for Government and Co-Defendants via electronic mail and this Court’s
   electronic filing system this 29th day of August, 2019:

   Bradley Blackington, Esq.                    Lindsay Karwoski, Esq.
   bradley.blackington@usdoj.gov                lindsay.karwoski@usdoj.gov

   John T. Tennyson, Esq.                       Joshua S. Moudy, Esq.
   jtennyson@nashville-law.com                  josh@kammenlaw.com

   Kenneth Lawrence Riggins, Esq.               Thomas A. Brodnik, Esq.
   Kennethriggins@yahoo.com                     thomas.a.brodnik@msth.com

   Maria G. Lupita Thompson, Esq.               Finis Tatum, IV, Esq.
   lupita@thompsonlawllc.legal                  ftatum@glaserebbs.com


                                                /s/ Theodore J. Minch______________
                                                Theodore J. Minch (IN#18798-49)
                                                SOVICH MINCH, LLP
                                                Attorneys for James Beasley, Defendant




                                                   20
